Case 1:15-cv-04574-CBA-SJB Document 145-1 Filed 07/26/19 Page 1 of 12 PageID #: 3242




                         Exhibit A
Case 1:15-cv-04574-CBA-SJB Document 145-1 Filed 07/26/19 Page 2 of 12 PageID #: 3243




                                                                         DEF577
Case 1:15-cv-04574-CBA-SJB Document 145-1 Filed 07/26/19 Page 3 of 12 PageID #: 3244




                                                                         DEF594
Case 1:15-cv-04574-CBA-SJB Document 145-1 Filed 07/26/19 Page 4 of 12 PageID #: 3245




                                                                         DEF595
Case 1:15-cv-04574-CBA-SJB Document 145-1 Filed 07/26/19 Page 5 of 12 PageID #: 3246




                                                                         DEF596
Case 1:15-cv-04574-CBA-SJB Document 145-1 Filed 07/26/19 Page 6 of 12 PageID #: 3247




                                                                         DEF597
Case 1:15-cv-04574-CBA-SJB Document 145-1 Filed 07/26/19 Page 7 of 12 PageID #: 3248




                                                                         DEF598
Case 1:15-cv-04574-CBA-SJB Document 145-1 Filed 07/26/19 Page 8 of 12 PageID #: 3249




                                                                         DEF599
Case 1:15-cv-04574-CBA-SJB Document 145-1 Filed 07/26/19 Page 9 of 12 PageID #: 3250




                                                                         DEF600
Case 1:15-cv-04574-CBA-SJB Document 145-1 Filed 07/26/19 Page 10 of 12 PageID #:
                                    3251




                                                                       DEF601
Case 1:15-cv-04574-CBA-SJB Document 145-1 Filed 07/26/19 Page 11 of 12 PageID #:
                                    3252




                                                                       DEF602
Case 1:15-cv-04574-CBA-SJB Document 145-1 Filed 07/26/19 Page 12 of 12 PageID #:
                                    3253




                                                                       DEF603
